Case 1:20-cv-01132-DCJ-JPM Document 12 Filed 11/19/20 Page 1 of 1 PageID #: 95




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

ANDREA HALL,                               CIVIL ACTION NO. 1:20-CV-01132-P
Petitioner

VERSUS                                     JUDGE DAVID C. JOSEPH

DARREL VANNOY,                             MAGISTRATE JUDGE JOSEPH H.L.
Respondent                                 PEREZ-MONTES

                                  JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein [Doc. 10] and after a de novo review of the record

including the Objection filed by Petitioner [Doc. 11], and having determined that the

findings and recommendation are correct under the applicable law,

      IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 [Docs. 1, 7] is hereby DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction. Petitioner is warned that future filings in absence of authorization from

the Fifth Circuit will result in the imposition of additional monetary sanctions. See

In re: Andrea Hall, 14-30768 (5th Cir. 8/19/14).

      THUS DONE AND SIGNED in Chambers, this 19th day of November, 2020.



                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
